Citation Nr: 0323926	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to December 1982.  This appeal arises from a June 
2001 rating decision of the Department of Veterans Affairs 
(VA), Waco, Texas, regional office (RO), which determined 
that new and material evidence had not been received to 
reopen a claim of service connection for a psychiatric 
disorder.  The veteran has since amended the claim to 
encompass PTSD.  In March 2003, the Board found that new and 
material evidence had been received to reopen the claim.  The 
Board undertook additional development of the evidence under 
38 C.F.R. § 19.9(a)(2).  


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development attempted by the Board was partially 
completed.  Pursuant to this development, new evidence was 
added to the claims file including medical records from 
Social Security Administration (SSA) and a statement from the 
veteran's private psychologist.  These records have not been 
considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.  Hence, the Board 
has no recourse but to remand the matter to the RO.  

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was sent a March 2001 letter with regard 
to the VCAA, however, notice provided to the veteran in this 
case may not be adequate under the Quartuccio guidelines.  

A letter from the veteran's private psychologist reports 
seeing the veteran for PTSD symptoms and notes that the 
veteran had completed a "Life Events Checklist" produced by 
the National Center for PTSD.  Neither the checklist nor 
clinical records of treatment by this psychologist are on 
file.  Furthermore, while the Board sought the veteran's 
personnel (201) file, and an envelope was returned, such 
envelope contains only what appears to be a blank microfiche 
film.  Another attempt to obtain this file is needed.  

The veteran contends that she has PTSD due to being sexually 
assaulted and harassed during service.  She asserts that she 
reported the personal injuries while in service, but that her 
superiors did not address her claims.  In April 2003, VA sent 
the veteran a form to assist her in providing information in 
support of her claim for PTSD secondary to personal assault; 
however, the veteran never returned the form.

If a PTSD claim is based on personal assault in service, 
evidence from sources other than the veteran's records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III, Change 49 (February 1996) par. 5.14c; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  As well, VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

Accordingly, the Board must REMAND the case to the RO for the 
following:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefit sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of her and VA's respective 
responsibilities in claims development.  
The veteran and her representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should request that the 
appellant identify (names, addresses, and 
approximate dates of treatment) all VA 
and non-VA health care providers who have 
treated her for a psychiatric disability.  
The RO should attempt to obtain copies of 
complete treatment records (those not 
previously secured) from all identified 
sources.  These should specifically 
include any treatment records from the 
veteran's private psychologist and any 
record of a "Life Events Checklist".  
If any of the identified records cannot 
be obtained and the RO does not have 
affirmative evidence that they do not 
exist, the RO should inform the appellant 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  The appellant 
should be advised that the VA will decide 
the case without these records unless she 
submits them.  

3.  The RO should make an exhaustive 
effort to obtain the veteran's service 
personnel (201) file.  

4.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO should 
once again send the veteran an 
appropriate stressor development letter.  
The Appellant should also be notified 
that in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3). All 
specific examples of alternative sources 
of evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran.  The RO should inform the 
appellant that if she fails to return any 
form that would provide details regarding 
the inservice stressor events or fails to 
provide information useful to verifying 
these events, VA will have no choice but 
to proceed to decide the case based on 
the evidence of record.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit 
additional evidence.  
5. Upon receipt of the veteran's response 
to the development in paragraph 4, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record, then make a 
determination for the record as to 
whether there is any credible supporting 
evidence that the veteran was sexually 
assaulted during active service.  

6.  After the development requested in 
paragraphs 1 through 5 is completed, the 
RO should arrange for the veteran to be 
examined by a psychiatrist.  The examiner 
should review all pertinent medical 
records in the claims file and the RO's 
determination as to whether there is 
credible supporting evidence of a sexual 
assault in service and should state in 
the examination report that such review 
was performed.  If the RO determines that 
it is likely that the veteran's claimed 
inservice stressor did occur, the 
examiner should determine whether PTSD 
may be diagnosed under the criteria of 
the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association based on 
such stressor.  If the RO determines that 
there is no credible/verified evidence 
that a stressor occurred, the examiner 
should opine as to whether it is at least 
as likely as not that any current 
psychiatric disorder (i.e., other than 
PTSD) was incurred in or aggravated 
during, or is otherwise related to, 
service.  The examiner should reconcile 
any contradictory evidence regarding the 
psychiatric diagnosis, and explain the 
rationale for any opinion given.

7.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re- 
adjudicate the claim, specifically 
including consideration of 38 C.F.R. § 
3.304(f); Manual M21-1, Part III, 
5.14(c); and Patton v. West, 12 Vet. App 
272 (1999).  If the benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and her representative the requisite 
period of time to respond.  +The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified.

The purposes of this remand are to aid the veteran in the 
development of her claim, to provide adequate notice, and to 
meet due process considerations in keeping with the above-
cited precedent decisions of the Court and the Federal 
Circuit.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


